DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Request for Reconsideration
Applicant's reply filed 8/15/2022 has been entered. The claims were not amended. Claims 1-13, 16, and 18-20 remain pending and are being considered on their merits. References not included with this Office action can be found in a prior action. Any rejections of record not particularly addressed below are withdrawn in light of the claim amendments and/or applicant’s comments.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 16 and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (Biomaterials (epub. Aug. 2016), 106, 58-68) in view of Neff et al. (Journal of Vascular Surgery (2011), 53(2), 426-434).
Jia teaches a blood vessel mimic composition and a method of preparing thereof, the composition comprising a first layer, which is 3D printed so as to have a tubular shape using a first bioink in which vascular endothelial cells are mixed with a decellularized extracellular matrix isolated from a blood vessel tissue and alginate; and a second layer, which is printed so as to encompass a side of the first layer and have a tubular shape using a second bioink in which mesenchymal stem cells are mixed with a decellularized extracellular matrix comprising gelatin methacrylate derived from type A gelatin isolated from porcine skin and alginate, wherein the first layer and the second layer are crosslinked by calcium ions dissolved in a solution printed together into the space encompassed by the first layer (Fig. 1, and Methods on p59-61 particularly subheadings 2.2, 2.4.1, and 2.6.1; p62, paragraph starting “Evaluation of the printability…” and subheading 2.1 for gelatin source), reading in-part on claims 16. Jia teaches that calcium crosslinks alginate (Abstract and Fig. 1), reading in-part on claims 18 and 19. Jia teaches that the mesenchymal stem cells differentiate into smooth muscle cells when TGF-β1 is added to the culture medium (p65, paragraph starting “We further encapsulated….”), reading in-part on claim 16. Jia teaches multiple coaxial nozzles (Fig. 1CI and 1CII), reading on the product-by-process limitations of claim 20.
Regarding claim 16, while product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. Also, the Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. And, once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. See M.P.E.P. § 2113. In this case, Jia teaches a substantially identically source of gelatin obtained from porcine skin, and so the burden is shifted to Applicant to show the nonobviousness of extracellular matrix obtained from blood vessels as claimed.
Regarding claim 16, Jia does not teach smooth muscle stem cells. Re
	Neff teaches that the addition of smooth muscle cells enhances the functionality of blood vessels (Abstract), reading on claim 16.
	Regarding claim 16, it would have been obvious before the invention was filed to substitute the smooth muscle cells of Neff for the mesenchymal stem cells of Jia in Jia’s blood vessel construct. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Jia and Neff are directed towards blood vessel compositions. The skilled artisan would have been motivated to do so because Neff teaches that the addition of smooth muscle cells enhances the functionality of blood vessels, and so the substitution would enhance the composition of Jia by removing the need of a step to differentiate stem cells into smooth muscle cells as taught by Jia.
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Jia et al. (Biomaterials (epub. Aug. 2016), 106, 58-68) in view of Neff et al. (Journal of Vascular Surgery (2011), 53(2), 426-434) and Lewis et al. (US 2016/0287756; provided in the IDS dated 11/04/2019).
Jia teaches a blood vessel mimic composition and a method of preparing thereof, the composition comprising a first layer, which is 3D printed with a syringe pump so as to have a tubular shape using a first bioink in which vascular endothelial cells are mixed with a decellularized extracellular matrix isolated from a blood vessel tissue and alginate; and a second layer, which is printed so as to encompass a side of the first layer and have a tubular shape using a second bioink in which mesenchymal stem cells are mixed with a decellularized extracellular matrix comprising gelatin methacrylate derived from type A gelatin isolated from porcine skin and alginate, wherein the first layer and the second layer are crosslinked by calcium ions dissolved in a solution printed together into the space encompassed by the first layer (Fig. 1, and Methods on p59-61 particularly subheadings 2.2, 2.4.1, and 2.6.1; p62, paragraph starting “Evaluation of the printability…” and subheading 2.1 for gelatin source), reading in-part on claim 1. Jia teaches that calcium crosslinks alginate (Abstract and Fig. 1), reading in-part on claim 2. Jia teaches that the mesenchymal stem cells differentiate into smooth muscle cells when TGF-β1 is added to the culture medium (p65, paragraph starting “We further encapsulated….”), reading in-part on claim 2. Jian teaches
Regarding claim 1, Jia does not teach smooth muscle stem cells. Regarding claim 1, 3, and 4, Jia does not teach any circulating pump. Regarding claim 5, Jia does not teach wherein the method, before the printing a blood vessel mimic, further comprises printing a lower structure of a chamber into which the blood vessel mimic is received; and in the printing a blood vessel mimic, printing the blood vessel mimic on the lower structure. Regarding claim 6, Jia does not teach  wherein the lower structure comprises a seating part on which the blood vessel mimic is seated, and in the printing a blood vessel mimic, the blood vessel mimic is printed such that both ends of the blood vessel mimic protrude from the seating part to the outside of the seating part. Regarding claim 7, Jia does not teach wherein the method further comprises printing, on the lower structure and on the blood vessel mimic, an upper structure of the chamber comprising a fixing part which is extended from the seating part such that both ends of the blood vessel mimic are fixed to the seating part. Regarding claim 8, Jia does not teach wherein, in the printing an upper structure of the chamber, the fixing part is printed such that both ends of the blood vessel mimic protrude to the outside of the fixing part. Regarding claim 9, Jia does not teach wherein the lower structure further comprises a lower frame that encompasses both ends of the blood vessel mimic along with the seating part, and the upper structure further comprises an upper frame which is extended from the lower frame and encompasses both ends of the blood vessel mimic along with the fixing part. Regarding claim 10, Jia does not teach wherein the method further comprises filling a filling material for fixing the blood vessel mimic into a space, which is encompassed with the lower frame, the upper frame, the seating part, and the fixing part. Regarding claim 11, wherein the filling material is silicone oil (e.g. PDMS or silicone). Regarding claim 12, Jia does not teach wherein the method, after the filling material is filled, further comprises hardening of the filling material. Regarding claim 13, Jia does not teach wherein the method further comprises forming, on the cured filling material, a hole to be connected to both ends of the blood vessel mimic, and wherein, in connecting the tubes, the tubes are inserted into the hole and connected to both ends of the blood vessel mimic.
Neff teaches that the addition of smooth muscle cells enhances the functionality of blood vessels (Abstract), reading on claim 1.
	Lewis teaches printed tissue constructs such as vascular channels (e.g. blood vessels) and methods of making thereof (Abstract). Lewis teaches exemplary 3D printed molds for active pump-based perfusion of the tissue construct from materials such as PDMS and comprising a lower structure and side walls and comprising a glass (cover (e.g. upper structure) connected to the 3D printed side walls (e.g. the fixing parts), a glass base (e.g. seating part) and wherein the entire mold is in fluid communication with flow channels (Fig. 15A and 15E-G, (¶0054, ¶0096, ¶0100-0101), reading in-part on 1, 3-5, and 7-9. Lewis teaches that Lewis teaches printing the blood vessel channels (e.g. cell-laden filaments) in layers and with partial overhang of the 1st and 2nd layer and wherein said layering is advantageous to generate gradient cues as Cells respond to gradients of fixed and diffusible chemical cues during development, wound healing and inflammatory responses that can direct cell migration, proliferation and differentiation (Fig. 12A, last row, ¶0046 and ¶0091), reading on claim 6. Lewis teaches that the molds may be formed from elastomeric silicone that is printed and then cured by heating or photopolymerization, wherein elastomeric silicone a structural material known to be viscoelastic, non-toxic, biocompatible, and capable of forming
reversible press-to-fit seals (¶0102), reading on claims 10-13.
	Regarding the smooth muscle cells of claim 1, it would have been obvious before the invention was filed to substitute the smooth muscle cells of Neff for the mesenchymal stem cells of Jia in Jia’s blood vessel construct. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Jia and Neff are directed towards blood vessel compositions. The skilled artisan would have been motivated to do so because Neff teaches that the addition of smooth muscle cells enhances the functionality of blood vessels, and so the substitution would enhance the composition of Jia by removing the need of a step to differentiate stem cells into smooth muscle cells as taught by Jia.
Regarding the circulating pump of claims 1, 3, and 4, it would have been obvious before the invention was filed to combine the active pump-based perfusion device of Lewis with Jia’s blood vessel construct. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Lewis and Jia are directed towards blood vessel (e.g. vascular) constructs. The skilled artisan would have been motivated to do so because the active pump-based perfusion device would improve upon Jia’s blood vessel construct as blood vessels carry fluids in vivo and so would be more physiologically relevant to the physical strain placed upon blood vessels.
	Regarding the lower structure of claim 5, the seating part of claim 6, the upper structure and fixing part of claims 7 and 8, and the lower frame of claim 9, it would have been obvious before the invention was filed to combine the housing device of Lewis with Jia’s blood vessel construct. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Lewis and Jia are directed towards blood vessel (e.g. vascular) constructs. The skilled artisan would have been motivated to do so because Lewis teaches that the mold would be advantageous to serve as an interface for perfusion of channels in a printed tissue construct (see ¶0100).
	Regarding the embodiment of silicone for claims 10-13, , it would have been obvious before the invention was filed to combine the housing device made of elastomeric silicone of Lewis with Jia’s blood vessel construct. A person of ordinary skill in the art would have had a reasonable expectation of success in doing so because both Lewis and Jia are directed towards blood vessel (e.g. vascular) constructs. The skilled artisan would have been motivated to do so because Lewis teaches that elastomeric silicone is a known structural material and is advantageous as being viscoelastic, non-toxic, biocompatible, and capable of forming reversible press-to-fit seals
Therefore, the invention as a whole would have been prima facie obvious to a person of ordinary skill in the art before the invention was filed.

Response to Arguments
Applicant’s arguments on pages 6-9 of the reply have been fully considered, but not found persuasive of error for the reasons given below. 
On pages 6-8 of the reply, Applicant alleges that Jia is deficient by not teaching smooth muscle cells in a second bioink layer for claims 1 and 16 and by not teaching any circulating pump such as to inherently impact the orientation of the vascular endothelial cells and smooth muscle cells for claim 3. This is not found persuasive because Jia is not applied alone under either 35 U.S.C. § 102 or 103 but is applied in combination with Neff  (for claims 16 and 18-20) or Neff and Lewis (for claims 1-13), and the claimed inventions become obvious when the references are considered together as a whole rather than each alone. Particularly, Applicant advances no particular arguments over the combination of Jia with Neff for claim 16 or Jia with Neff and Lewis for claim 1. Nor does Applicant advance any argument that the combination of Lewis’ circulating pump with Jia’s blood vessel construct and Neff’s smooth muscle cells would otherwise be incapable of yielding the intended outcome of claim 3 with respect to claim orientation.


Conclusion
No claims are allowed. No claims are free of the art.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN C BARRON whose telephone number is (571)270-5111. The examiner can normally be reached 7:00am-4:30pm EDT/EST (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sharmila Landau can be reached on 571-272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/Sean C. Barron/Primary Examiner, Art Unit 1653